



Exhibit 10(a)3
FIRST AMENDMENT TO
AMENDED AND RESTATED
SOUTHERN COMPANY
CHANGE IN CONTROL BENEFITS PROTECTION PLAN


Southern Company Services, Inc. (the “Company”) hereby adopts this First
Amendment (this “Amendment”) to the Amended and Restated Southern Company Change
in Control Benefits Protection Plan (effective December 31, 2008) (the “Plan”),
effective as of March 1, 2018 (the “Amendment Effective Date”). This Amendment
will be effective as described herein.


WHEREAS, it is the desire of the Company to amend the Plan, effective as of the
Amendment Effective Date, to (1) modify the treatment of PPP awards under the
Plan and (2) clarify the treatment of Performance Shares under the Plan; and


WHEREAS, the Board of Directors may amend the Plan for this purpose pursuant to
Section 8.1 of the Plan.


NOW, THEREFORE, effective as of the Amendment Effective Date, the Board of
Directors hereby amends the Plan as follows:
I.
Article II of the Plan is hereby amended by inserting the following new Section
2.1A immediately after Section 2.1 thereof:
“2.1A    “Average Actual Payout Percentage” shall mean the average of the PPP
payout percentages, as determined by the Compensation and Management Succession
Committee of the Southern Company Board of Directors (but excluding any
individual performance adjustments), for the applicable Employing Company or
business unit of the Employing Company, as applicable under the PPP, in the
three fiscal years ending immediately prior to the fiscal year in which occurs
the Southern Change in Control, Plan Termination, Subsidiary Change in Control
or Southern Termination, as applicable; provided, however, that, in the event
the applicable Employing Company was not a participant in the PPP for any one or
more of such three fiscal years involved in such calculation of Average Actual
Payout Percentage, such fiscal year or years, as applicable, will not be
included in such Average Actual Payout Percentage calculation; and provided,
further, that, in the event the applicable Employee or Subsidiary Employee
transferred employment among Employing Companies during such three fiscal years
involved in such calculation of the Average Actual Payout Percentage, the
calculation for such Employee or Subsidiary Employee shall be based on the
three-year performance of his or her Employing Company immediately prior to the
Southern Change in Control, Plan Termination, Subsidiary Change in Control or
Southern Termination, as applicable.





--------------------------------------------------------------------------------




II.
Subsections (b) through (d) of Section 3.3 of the Plan are hereby amended and
restated in their entirety to read as follows:
“(b)    Plan Termination. In the event of a Plan Termination with respect to the
PPP within two (2) years following a Southern Change in Control, each Employee
who is an employee on the date of such Plan Termination shall be entitled to
receive within thirty (30) days of the Plan Termination, cash in an amount equal
to a pro-rated payout of his Cash-Based Award under the PPP for the performance
period in which the Plan Termination shall have occurred, based on the greater
of (i) the payout based on target performance under the PPP or (ii) the payout
based on target performance under the PPP multiplied by the Average Actual
Payout Percentage, and in either case prorated by the number of months which
have passed since the beginning of the performance period until the date of the
Plan Termination.
(c)    Subsidiary Change in Control. In the event of a Subsidiary Change in
Control, each Subsidiary Employee on the date of such Change in Control shall be
entitled to receive within thirty (30) days of the Subsidiary Change in Control,
cash in an amount equal to a prorated payout of his Cash-Based Award under the
PPP for the performance period in which the Subsidiary Change in Control shall
have occurred, based on the greater of (i) the payout based on target
performance under the PPP or (ii) the payout based on target performance under
the PPP multiplied by the Average Actual Payout Percentage, and in either case
prorated by the number of months which have passed since the beginning of the
performance period until the date of the Subsidiary Change in Control.
(d)    Southern Termination. In the event of a Southern Termination, each
Employee on the date of such Southern Termination shall be entitled to receive
within thirty (30) days of the Southern Termination, cash in an amount equal to
a prorated payout of his Cash-Based Award under the PPP for the performance
period in which the Southern Termination shall have occurred, based on the
greater of (i) the payout based on target performance under the PPP or (ii) the
payout based on target performance under the PPP multiplied by the Average
Actual Payout Percentage, and in either case prorated by the number of months
which have passed since the beginning of the performance period until the date
of the Southern Termination. The PPP shall terminate immediately following the
payments provided for in this Section 3.3(d).”
III.
Section 3.5 of the Plan is hereby amended and restated in its entirety to read
as follows:
“3.5    Other Incentives. The provisions of this Section 3.5 shall apply to any
Employee or Subsidiary Employee who, as of the date of the respective Change in
Control, holds a Performance Unit or Performance Share award under the Omnibus
Plan, or any cash-based award under any other plan or program sponsored by the
Employing Company. If and to the extent an Employee or Subsidiary Employee has
received a Performance Share or Performance Unit award, in the event of a
Southern Change in Control, a Subsidiary Change in Control and/or a Southern
Termination, such award shall be subject to the provisions of this Plan, and any
restrictions, limitations and deferral limitations shall lapse if and to the
extent





--------------------------------------------------------------------------------




provided under Section 3.2 hereof for similar Awards granted under the Omnibus
Plan. For greater clarity, Performance Shares shall be treated in the same
manner as Restricted Stock Units under Section 3.2, and for such purposes, when
applied to Performance Shares, (a) the phrase “fully vested” shall mean “vested
at the target level,” and (b) the phrase “Fair Market Value” in
Section 3.2(c)(v) shall mean “Fair Market Value of the target award.” If and to
the extent an Employee or Subsidiary Employee is entitled to a cash-based award
under the Omnibus Plan (other than PPP or PDP) or any other plan or program
sponsored by his Employing Company, in the event of a Southern Change in
Control, a Subsidiary Change in Control and/or a Southern Termination, such
award shall be subject to the provisions of this Plan, and, provided such
Employee or Subsidiary Employee is not otherwise entitled to a payout under any
change in control provision of such plan or program, such award shall be payable
in a similar manner as set forth in Sections 3.3 and 3.4 hereof with respect to
PPP and PDP (e.g., if prorated, the award is paid based on the greater of (i)
the payout based on target performance or (ii) the payout based on target
performance multiplied by the Average Actual Payout Percentage (with the
definition of such term deemed modified as appropriate to apply to such other
cash-based award), and if the award is for a full performance period, the award
is paid at the greater of actual or target if administratively practicable, if
not, at target) as determined by the Administrative Committee on a good faith
basis.”
III.
Except as amended by this Amendment, the Plan shall remain in full force and
effect. Capitalized terms used but not defined in this Amendment have the
respective meanings ascribed thereto in the Plan.


[SIGNATURE ON FOLLOWING PAGE]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company, through its duly authorized officer, has
adopted this First Amendment to the Amended and Restated Southern Company Change
in Control Benefits Protection Plan (effective as of December 31, 2008) this
27th day of April, 2018.




 
SOUTHERN COMPANY SERVICES, INC.
 
By:
/s/Nancy E. Sykes
 
Name:
Nancy E. Sykes
 
Its:
EVP & Chief Human Resources Officer






